Name: 90/145/EEC: Commission Decision of 19 March 1990 on the establishment of overall quantities of food aid for 1990 and a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: cooperation policy;  trade
 Date Published: 1990-03-27

 Avis juridique important|31990D014590/145/EEC: Commission Decision of 19 March 1990 on the establishment of overall quantities of food aid for 1990 and a list of products to be supplied as food aid Official Journal L 080 , 27/03/1990 P. 0030 - 0032*****COMMISSION DECISION of 19 March 1990 on the establishment of overall quantities of food aid for 1990 and a list of products to be supplied as food aid (90/145/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last extended by Regulation (EEC) No 1750/89 (2), and in particular Article 5 thereof, Whereas, in order to implement Regulation (EEC) No 3972/86, it is necessary to lay down the total quantities of each product to be supplied under the food aid operations for 1990 and to specify the products involved; Whereas the overall quantities of food aid for 1990 should be decided and food aid operations implemented on the basis of the budgetary resources available; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article 1. The total quantities of each product to be supplied under the 1990 food-aid programme to certain developing countries and certain organizations are set out in Annex I. 2. The products which may be supplied as food aid are listed in Annex II. Done at Brussels, 19 March 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 370, 30. 12. 1986, p. 1, corrigendum OJ No L 42, 12. 2. 1987, p. 54. (2) OJ No L 172, 21. 6. 1989, p. 1. ANNEX I Quantities of food aid to be made available in 1990: - Cereals: (a) an initial instalment of 927 700 tonnes; (b) a second instalment of up to 432 300, - Milk powder and equivalent products: maximum 94 100, - Butteroil: maximum 18 000 tonnes (1), - Sugar: maximum 18 000 tonnes, - Vegetable oil (seed oil and olive oil) (1): 50 000 tonnes, - Other products: maximum of ECU 40 million. (1) Any quantities of butteroil not required could, if necessary, be delivered as vegetable oil, one tonne of butteroil being equivalent to two tonnes of vegetable oil. ANNEX II 1.2 // // // CN code (indicative) // Description // // // // // 0202 // Meat of bovine animals, frozen // ex 0203 // Meat of swine, frozen // 0210 20 // Meat of bovine animals, salted, in brine, dried or smoked // 0305 // Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; fish meal fit for human consumption // ex 0402 // Milk and cream, in powder, granules or other solid forms, or milk substitutes // ex 0405 00 // Butteroil // 0406 // Cheese and courd // 0713 // Dried leguminous vegetables, shelled, whether or not skinned or split // 0806 20 // Dried grapes // ex Chapter 10 // Cereals // 1101 1102 // Cereal flours // 1103 // Cereal groats, meal and pellets // 1104 // Cereal grains otherwise worked, except rice of CN code 1006; germ of cereals, whole, rolled, flaked or ground // 1106 10 00 // Flour and meal of the dried leguminous vegetables of CN code 0713 // ex 1202 // Groundnuts // 1509 // Olive oil // ex 1507 ex 1508 ex 1511 ex 1512 ex 1513 ex 1514 ex 1515 // Vegetable oils and their fractions, whether or not refined, but not chemically modified, for human consumption // 1602 50 // Other prepared or preserved meat, meat offal or blood of bovine animals // ex 1604 13 1604 19 // Prepared or preserved fish: sardines, sardinella and brisling or sprats; tunas; skipjack and Atlantic bonito (Sarda spp.); mackerel; anchovies; other // 1701 // Cane or beet sugar and chemically pure sucrose, in solid form // ex 1901 // Food preparations of flour, meal, etc., not elsewhere specified or included // ex 1902 // Uncooked pasta, not stuffed or otherwise prepared // ex 1905 // Sweet biscuits; waffles and wafers // 2002 // Tomatoes prepared or preserved otherwise than by vinegar or acetic acid // ex 2106 // Food preparations not elsewhere specified or included: protein concentrates and textured protein substances derived from milk // - // Fresh products to be bought locally in developing countries, such as locally produced fruit and vegetables (1) // // (1) Non-governmental organizations and international bodies only, priority to be given to refugees.